Case 5:20-cv-00768-TJH-PVC Document 229 Filed 07/22/20 Page 1 of 8 Page ID #:5059


     1
     2
     3
     4
     5
     6                      UNITED STATES DISTRICT COURT
     7                    CENTRAL DISTRICT OF CALIFORNIA
     8
     9
   10    KELVIN HERNANDEZ ROMAN,                 )   Case No. 5:20-cv-00768-TJH-PVC
         BEATRIZ ANDREA FORERO                   )
   11    CHAVEZ, MIGUEL AGUILAR                  )
         ESTRADA, on behalf of themselves and    )   ADDENDUM TO STIPULATED
   12    all others similarly situated,          )   PROTECTIVE ORDER
                                                 )
   13                Petitioners-Plaintiffs,     )
                                                 )   Hon. Pedro V. Castillo
   14    v.                                      )
                                                 )
   15    CHAD F. WOLF, Acting Secretary, U.S. )
         Department of Homeland Security;        )
   16    MATTHEW T. ALBENCE, Deputy              )
         Director and Senior Official Performing )
   17    the Duties of the Director, U.S.        )
         Immigration and Customs Enforcement; )
   18    DAVID MARIN, Director of the Los        )
         Angeles Field Office, Enforcement and   )
   19    Removal Operations, U.S. Immigration    )
         and Customs Enforcement; and JAMES )
   20    JANECKA, Warden, Adelanto ICE           )
         Processing Center,                      )
   21                                            )
                      Respondents-Defendants.    )
   22                                            )
   23
   24
   25
   26
   27
   28
Case 5:20-cv-00768-TJH-PVC Document 229 Filed 07/22/20 Page 2 of 8 Page ID #:5060


     1         1. PURPOSES AND LIMITATIONS
     2         The Court ordered the parties to submit a Proposed Stipulated Enhanced
     3   Protective Order that addresses Respondents’ concerns regarding the production of
     4   materials sufficient to show the layout, schematics, and dimensions of all parts of
     5   the Adelanto Immigration Detention Facility (“Adelanto”) where detainees can be
     6   found. See Order Granting Petitioners’ Ex Parte Application to Compel
     7   Production of Documents (ECF No. 222). In lieu of a stipulation, the parties
     8   separately submitted their respective proposals for an addendum (“Addendum”) to
     9   the existing Revised Stipulated Protective Order (“Protective Order”) (ECF No.
   10    122). Having considered the parties’ proposals, the Court hereby orders as
   11    follows. The terms, definitions, and provisions of the existing Protective Order
   12    remain in full effect and shall control unless a more specific term, definition, or
   13    provision relating to the Adelanto Schematics is set forth in this Addendum.
   14          Due to the sensitive nature of this information, no one subject to this
   15    Enhanced Protective Order shall use the Adelanto Schematics, defined below,
   16    obtained from the opposing party in this litigation in any other proceedings,
   17    including in federal or state proceedings and enforcement actions. Nothing in this
   18    Order shall prohibit parties from withholding from production or redacting any
   19    document covered by the attorney-client privilege or work product protection.
   20          As set forth in Section 13.3 of the Protective Order, this Addendum does not
   21    entitle the parties to file the Adelanto Schematics under seal; Civil Local Rule 79-5
   22    sets forth the procedures that must be followed and the standards that will be
   23    applied when a party seeks permission from the court to file material under seal.
   24          2. DEFINITIONS
   25          2.1 “Adelanto Schematics”: materials sufficient to show the layout,
   26    schematics, and dimensions of all parts of the Adelanto Immigration Detention
   27    Facility (“Adelanto”) where detainees can be found, which the Court ordered
   28    Respondents to produce in its Order Granting Petitioners’ Ex Parte Application to

                                                   1
Case 5:20-cv-00768-TJH-PVC Document 229 Filed 07/22/20 Page 3 of 8 Page ID #:5061


     1   Compel Production of Documents (ECF No. 222), and any notes, depiction,
     2   description, or mental impressions thereof.
     3         2.2 Designating Party: a Party or Non-Party that designates information or
     4   items that it produces in disclosures or in responses to discovery as
     5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ADELANTO
     6   SCHEMATICS.”
     7         2.3 Protected Material: any Disclosure or Discovery Material that is
     8   designated as “CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL—
     9   ADELANTO SCHEMATICS.”
   10          3.     DESIGNATING PROTECTED MATERIAL
   11          3.1    Manner and Timing of Designations. Except as otherwise provided in
   12    this Addendum or the Protective Order, or as otherwise stipulated or ordered, the
   13    Adelanto Schematics that qualify for protection under this Addendum or the
   14    Protective Order must be clearly so designated before the material is disclosed or
   15    produced.
   16          Designation in conformity with this Addendum and the Protective Order
   17    requires:
   18          (a)    For information in documentary form (e.g., paper or electronic
   19    documents, but excluding transcripts of depositions or other pretrial or trial
   20    proceedings), that the Producing Party affix at a minimum, the legend “HIGHLY
   21    CONFIDENTIAL—ADELANTO SCHEMATICS” (hereinafter “HIGHLY
   22    CONFIDENTIAL—ADELANTO SCHEMATICS legend”) to each page that
   23    contains Protected Material. If only a portion or portions of the material on a page
   24    qualifies for protection, the Producing Party also must clearly identify the
   25    protected portion(s) (e.g., by making appropriate markings in the margins).
   26          (b)    If a Party initially produces documents for inspection (e.g., because of
   27    the sensitive nature of the documents, the volume of materials and to reduce
   28    unnecessary copying), in lieu of marking the original of a document which

                                                   2
Case 5:20-cv-00768-TJH-PVC Document 229 Filed 07/22/20 Page 4 of 8 Page ID #:5062


     1   contains Adelanto Schematics prior to such an inspection, Counsel for the
     2   Producing Party may in writing designate documents or things being produced for
     3   inspection as containing Adelanto Schematics, thereby making them subject to this
     4   Order. Any copies of such documents thereafter provided, however, must be
     5   marked by the Designating Party, if appropriate, in accordance with this Order at
     6   the time copies are formally produced. Tangible objects constituting or containing
     7   Adelanto Schematics may be designated “HIGHLY CONFIDENTIAL—
     8   ADELANTO SCHEMATICS” by affixing to the object or its container, a label or
     9   tag marked “HIGHLY CONFIDENTIAL—ADELANTO SCHEMATICS.”
   10          (c)    For Adelanto Schematics produced in some form other than
   11    documentary and for any other tangible items, the Producing Party shall affix in a
   12    prominent place on the exterior of the container or containers in which the
   13    information is stored the legend “HIGHLY CONFIDENTIAL—ADELANTO
   14    SCHEMATICS.” If only a portion or portions of the information warrants
   15    protection, the Producing Party, to the extent practicable, shall identify the
   16    protected portion(s).
   17          3.2    Redactions. The Designating Party may redact any portions of the
   18    Protected Material that do not feature the schematics of areas at Adelanto where
   19    detainees may be found. However, the Designating Party may not redact any
   20    portions of the ventilation system, windows, doors, or any other feature through
   21    which air flows to, from, or between areas where detainees may be found.
   22          4.     ACCESS TO AND USE OF PROTECTED MATERIAL
   23          4.1    Disclosure of “HIGHLY CONFIDENTIAL—ADELANTO
   24    SCHEMATICS” Information or Items. Unless otherwise ordered by the Court or
   25    permitted in writing by the Designating Party, a Receiving Party may disclose any
   26    information or item designated “HIGHLY CONFIDENTIAL—ADELANTO
   27    SCHEMATICS,” and any notes, mental impressions, depiction, or description
   28    thereof, only to:

                                                    3
Case 5:20-cv-00768-TJH-PVC Document 229 Filed 07/22/20 Page 5 of 8 Page ID #:5063


     1         (a)    Class counsel as appointed by the Court, (ECF No. 52), including any
     2   individuals designated as Class counsel after the date of this Addendum, and the
     3   support staff of said Counsel to whom it is reasonably necessary to disclose the
     4   information for this Action;
     5         (b)    Experts (as defined in the Protective Order) retained by Counsel for
     6   the Receiving Party to whom disclosure is reasonably necessary for this Action and
     7   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     8         (c)    the court and its personnel;
     9         (d)    court reporters and their staff;
   10          (e)    the author or recipient of a document containing the information or a
   11    custodian or other person who otherwise possessed or knew the information;
   12          (f)    during their depositions, witnesses, and attorneys for witnesses, who
   13    are currently employed by U.S. Immigration and Customs Enforcement or GEO
   14    Group, Inc. or their affiliates or contractors, or who created or received the
   15    documents or other items;
   16          (g)    any mediator or settlement officer, and their supporting personnel,
   17    mutually agreed upon by any of the parties engaged in settlement discussions.
   18          5. PROTECTED MATERIAL SUBPOENAED OR ORDERED
   19    PRODUCED IN OTHER LITIGATION
   20          If a Party is served with a subpoena or a court order issued in other litigation
   21    that compels disclosure of any information or items designated in this Action as
   22    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ADELANTO
   23    SCHEMATICS” that Party must:
   24          (a) promptly notify in writing the Designating Party. Such notification shall
   25    include a copy of the subpoena or court order;
   26          (b) promptly notify in writing the party who caused the subpoena or order to
   27    issue in the other litigation that some or all of the material covered by the subpoena
   28    or order is subject to this Addendum or to the Protective Order. Such notification

                                                     4
Case 5:20-cv-00768-TJH-PVC Document 229 Filed 07/22/20 Page 6 of 8 Page ID #:5064


     1   shall include a copy of this Addendum and Protective Order; and
     2         (c) cooperate with respect to all reasonable procedures sought to be pursued
     3   by the Designating Party whose Protected Material may be affected.
     4   If the Designating Party timely seeks a protective order, the Party served with the
     5   subpoena or court order shall not produce any information designated in this action
     6   as “CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL—ADELANTO
     7   SCHEMATICS” before a determination by the court from which the subpoena or
     8   order issued, unless the Party has obtained the Designating Party’s permission. The
     9   Designating Party shall bear the burden and expense of seeking protection in that
   10    court of its confidential material and nothing in these provisions should be
   11    construed as authorizing or encouraging a Receiving Party in this Action to
   12    disobey a lawful directive from another court.
   13          6.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   14    PRODUCED IN THIS LITIGATION.
   15          (a) The terms of this Addendum and the Protective Order are applicable to
   16    information produced by a Non-Party in this Action and designated as
   17    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ADELANTO
   18    SCHEMATICS.” Such information produced by Non-Parties in connection with
   19    this litigation is protected by the remedies and relief provided by this Addendum or
   20    the Protective Order. Nothing in these provisions should be construed as
   21    prohibiting a Non-Party from seeking additional protections, including negotiating
   22    a separate protective order with any third party, provided that all parties to this
   23    litigation are included in the negotiation of such agreement and ultimately agree to
   24    the terms of such agreement.
   25    \\
   26    \\
   27    \\
   28    \\

                                                    5
Case 5:20-cv-00768-TJH-PVC Document 229 Filed 07/22/20 Page 7 of 8 Page ID #:5065


     1         7.    VIOLATION
     2         Any violation of this Addendum or of the Protective Order may be punished
     3   by appropriate measures including, without limitation, contempt proceedings
     4   and/or monetary sanctions.
     5
     6
     7   Dated: July 22, 2020                 _________________________________
                                              HONORABLE PEDRO V. CASTILLO
     8                                        UNITED STATES MAGISTRATE JUDGE
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 6
Case 5:20-cv-00768-TJH-PVC Document 229 Filed 07/22/20 Page 8 of 8 Page ID #:5066


     1                                        EXHIBIT A
     2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
     4           I,                 [print or type full name], of                  [print or
     5   type full address], declare under penalty of perjury that I have read in its entirety
     6   and understand the Addendum and the Protective Order that were issued by the
     7   United States District Court for the Central District of California on
     8   [date] and on June 18, 2020, respectively, in the case of Hernandez Roman v. Wolf,
     9   Civil Action No. 5:20-cv-00768-TJH-PVC. I agree to comply with and to be bound
   10    by all the terms of the Addendum and Protective Order and I understand and
   11    acknowledge that failure to so comply could expose me to sanctions and
   12    punishment in the nature of contempt. I solemnly promise that I will not use or
   13    disclose in any manner any information or item that is subject to the Addendum
   14    and Protective Order to any person or entity except in strict compliance with the
   15    provisions of this Order. I further agree to submit to the jurisdiction of the United
   16    States District Court for the Central District of California for enforcing the terms of
   17    the Addendum and Protective Order, even if such enforcement proceedings occur
   18    after termination of this action. I hereby appoint                        [print or
   19    type full name] of                       [print or type full address and telephone
   20    number] as my California agent for service of process in connection with this
   21    action or any proceedings related to enforcement of this Enhanced Protective
   22    Order.
   23    Date:
   24    City and State where sworn and signed: _______________________________
   25    Printed name:
   26    Signature:
   27
   28

                                                    7
